DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/28/2021. In virtue of this request:
Claims 1-20 were previously canceled; and thus 
Claims 21-48 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,588,200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection to claims 21-47 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,200 is withdrawn in view of the terminal disclaimer filed on 12/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0210373A1 hereinafter “Baret” in view of US2013/0293112A1 hereinafter “Reed”. 
Regarding claim 21, Baret discloses a line control module (¶40L1-2: control box)  for controlling operations of an underwater light (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin) comprising:
a plurality of sets of commands (¶42L1-9: the control is configured with IC command instructions capable of modifying the color of each of the LEDs) 
a processor (¶45L3: a microprocessor), 
one or more output switches (¶42L1-9: the disconnect of the control box advantageously consisting of a relay or triac, or any other shut-off system) controlled by the processor and configured to interrupt transmission of line voltage to the underwater light for specified time periods (¶47L1-5: the microprocessor is coupled to a time based of the disconnect which allows it to perform these cuts with a precise duration within 1ms)  in response to user inputs received by processor to thereby control the underwater light (¶66L1-17: the user presses key to start the spotlight; selects sequence that suit him by using key 3 and 4) 
Baret does not explicitly disclose: 
a memory storing said plurality of sets of commands, 

Reed discloses a handheld computing device for control of a lighting system comprising: 
a memory (¶48L1-3: non-transitory processor-readable medium or memory) storing a plurality of sets of commands (¶49L3-5: at least a portion of the memory is used to store one or more machine executable instruction sets for execution by the microprocessor), 
the processor configured to select one of the plurality of sets of commands to be utilized for controlling an underwater light based on a version of firmware being implemented by the underwater light. (¶102L1-8: firmware data received from the luminaire may be compared to the most current firmware available; if a newer firmware is available, the computing device may transfer the most recent firmware update to the luminaire) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify control box disclosed by Baret to include the memory and firmware and commands to update firmware as disclosed by Reed. 
One of ordinary skill in the art would’ve been motivated because it is well known that a firmware is required to run hardware, and that the ability to update firmware would allow manufacturers to upgrade or correct operations of the hardware. 
Regarding claim 22, Baret in view of Reed hereinafter “Baret/Reed” discloses in Baret the line control module of claim 21, in combination with the underwater lights. (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin)
Regarding claim 23, Baret discloses the combination of Claim 22, wherein the underwater light is configured to execute

the first command processing mode is responsive to power interruption having a first duration  and the second command processing mode is responsive to power interruption having a second duration. (¶72L1-10: a microprocessor generate a code consisting of combinations of short and long power cuts to modulate color of the LED; the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights) 
Regarding claim 24, Baret/Reed discloses in Baret the combination of Claim 22, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 25, Baret/Reed discloses in Baret combination of Claim 22, wherein one of 
(¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 26, Baret/Reed discloses in Baret the combination of Claim 22, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 27, Baret/Reed discloses in Baret the combination of Claim 22, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified rate.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Regarding claim 29 Baret/Reed discloses in Baret the line control module of Claim 21, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 

Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 30, Baret/Reed discloses in Baret the line control module of Claim 21, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 31, Baret/Reed discloses in Baret the line control module of Claim 21, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 32, Baret/Reed discloses in Baret the line control module of Claim 21, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Claims 35-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baret. 
Regarding claim 35, Baret a line control module (¶40L1-2: control box)  for controlling operations of an underwater light (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin) comprising:
a plurality of sets of commands (¶42L1-9: the control is configured with IC command instructions capable of modifying the color of each of the LEDs) 
a processor (¶45L3: a microprocessor), the processor configured 
the processor configured to select one of the plurality of sets of commands to be utilized for controlling an underwater light (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt) based on whether the line control module is configured to issue the commands in synchronization with line voltage (¶45L1-8: the control box configured to generate a code constituted of combination of short and long power cuts); and 
one or more output switches (¶42L1-9: the disconnect of the control box advantageously consisting of a relay or triac, or any other shut-off system) controlled by the processor and configured to interrupt transmission of line voltage to the underwater light for specified time periods (¶47L1-5: the microprocessor is coupled to a time based of the disconnect which allows it to perform these cuts with a precise duration within 1ms)  in response to user inputs received by processor to thereby control the underwater light (¶66L1-17: the user presses key to start the spotlight; selects sequence that suit him by using key 3 and 4) 

a memory storing said plurality of sets of commands. 
Baret describes in ¶46 the combination of cut to the power is pre-determined, which implies a memory device for storing the instructions; and in ¶66 that the control box can take different input from the keys to send out instructions. 
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the control box includes a memory to store said instructions; or would’ve been motivated to include a memory to store such instructions. 
Regarding claim 36, Baret discloses the line control module of claim 35, in combination with the underwater lights. (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin)
Regarding claim 37, Baret discloses the combination of Claim 36, wherein the underwater light is configured to execute
a first command processing mode and a second command processing mode, wherein
the first command processing mode is responsive to power interruption having a first duration  and the second command processing mode is responsive to power interruption having a second duration. (¶72L1-10: a microprocessor generate a code consisting of combinations of short and long power cuts to modulate color of the LED; the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights) 
Regarding claim 38, Baret discloses the combination of Claim 36, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 39, Baret discloses the combination of Claim 36, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 40, Baret discloses the combination of Claim 36, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 41, Baret discloses the combination of Claim 36, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Regarding claim 43, Baret discloses the line control module of claim 35, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 44, Baret discloses the line control module of claim 35, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 45, Baret discloses the line control module of claim 35, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 46, Baret discloses the line control module of claim 35, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified rate.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Claims 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Baret/Reed further in view of US2014/0265865A1 hereinafter “Hickok”
Regarding claim 28, Baret/Reed discloses the combination of claim 22
Baret/Reed does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret/Reed to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Regarding claim 33, Baret/Reed discloses the line control module of claim 21
Baret/Reed does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret/Reed to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Claims 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baret in view of US2014/0265865A1 hereinafter “Hickok”
Regarding claim 42, Baret discloses the combination of claim 36
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 

One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Regarding claim 47, Baret discloses the line control module of claim 35
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Baret/Reed in view of US2014/0145644A1 hereinafter “Netzel” further in view of US2011/0232687A1 hereinafter “Stein”
Regarding claim 34, Baret/Reed discloses the line control module of claim 21
Baret/Reed does not disclose: 
a rotary encoder having a shaft and a push button switch; and 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Netzel discloses a system for selecting a color show generated by LED pool lights wherein the system comprises 
a rotary encoder having a shaft and a push button switch (¶29L1-12: push buttons and a rotary switch for a user can be mounted on a wall of a standard outlet switch box) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the keys on the control box disclosed by Baret/Reed with the push button switch and rotary encoder disclosed by Netzel.  
One of ordinary skill in the art would’ve been motivated because the rotary encoder provides an easy way of selecting the desired operating mode, by simply rotating the switch, and the push button provides an easy way of turning on/off the light by a simple push.  
Baret/Reed in view of Netzel does not disclose: 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 

indicator light emitting diodes encircling the shaft of the rotary encoder (¶13: an illuminable of a circular annular ring shape arranged around the control switch), wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. (¶16: a visible light spot that appears to rotate around the annular ring pattern of the indicator.)  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the rotary switch disclosed by Baret in view of Netzel to include the indicator lights as disclosed by Stein. 
One of ordinary skill in the art would’ve been motivated because it provides a readily visible and easily recognizable symbolic indication of the operation. (Stein ¶7) 
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Baret in view of US2014/0145644A1 hereinafter “Netzel” further in view of US2011/0232687A1 hereinafter “Stein”
Regarding claim 48, Baret discloses the line control module of claim 35
Baret does not disclose: 
a rotary encoder having a shaft and a push button switch; and 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Netzel discloses a system for selecting a color show generated by LED pool lights wherein the system comprises 
(¶29L1-12: push buttons and a rotary switch for a user can be mounted on a wall of a standard outlet switch box) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the keys on the control box disclosed by Baret with the push button switch and rotary encoder disclosed by Netzel.  
One of ordinary skill in the art would’ve been motivated because the rotary encoder provides an easy way of selecting the desired operating mode, by simply rotating the switch, and the push button provides an easy way of turning on/off the light by a simple push.  
Baret in view of Netzel does not disclose: 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Stein discloses an rotary switch for selecting different operating modes, wherein 
indicator light emitting diodes encircling the shaft of the rotary encoder (¶13: an illuminable of a circular annular ring shape arranged around the control switch), wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. (¶16: a visible light spot that appears to rotate around the annular ring pattern of the indicator.)  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the rotary switch disclosed by Baret in view of Netzel to include the indicator lights as disclosed by Stein. 
One of ordinary skill in the art would’ve been motivated because it provides a readily visible and easily recognizable symbolic indication of the operation. (Stein ¶7) 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Regarding claim 21, the applicant’s argument is moot, as it does not apply to the Reed reference in the current rejection. 
Regarding claim 35, the applicant argued Baret does not disclose selecting a set of command based on “whether the line control module is configured to issue the command in synchronization with line voltage” as required by the claim. 
The examiner respectfully disagrees, as Baret discloses the command is issued as part of the power cuts (¶45L1-8); therefore the command is being issued as part of the power, thus will always be in synchronization. 
In other words, the commands and power is one in the same, therefore always synchronized with each other. 
For the at least foregoing reasons, all prior art rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 28, 2022